Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a vehicle speed acquisition device” in claim 1, “a positional information acquisition device” in claims 2 thru 5, “a surrounding information acquisition device” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “A vehicle speed acquisition device” corresponds to a vehicle speed sensor per Applicant’s Specification [0026]. “A positional information acquisition device” corresponds to a GPS receiver [0060]. And “a surrounding information acquisition device” corresponds to an external sensor (example including a millimeter wave radar and a camera) [0061].
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controller is configured to set the cycle during the traveling speed is relatively fast to a longer cycle than that during the traveling speed is relatively slow” (lines 11-13). It is unclear what this limitation is referring to. The use of the language “relatively” is also unclear.
Additionally, claim 1 recites the limitation "the setting processing" (line 11). There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret this limitation as referring to “execute processing to set a cycle”.
Claims 2 thru 7 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe et al (JP-2019007892-A), hereinafter Hasebe.
Hasebe discloses a vehicle control system, comprising: 
a vehicle speed acquisition device which is configured to acquire traveling speed of a vehicle (the radiation density determination unit 21 determines … radiation of electromagnetic waves according to the radiation position of the electromagnetic waves, the moving speed in the viewing direction, the relative speed with the object in the viewing direction, etc. [0024])
a LIDAR which is configured to acquire surrounding information of the vehicle using a laser beam (a radiation device 11 that radiates electromagnetic waves such as ultraviolet rays, visible rays, and near infrared rays [0015])
a controller which is configured to control a rotational movement of the LIDAR (a radiation control unit 22)
wherein the controller is further configured to execute processing to set a cycle of the rotational movement based on the traveling speed (determining the radiation density according to the moving speed in the viewing direction in the radiation range of the electromagnetic wave [0054])
wherein, in the setting processing, the controller is configured to set the cycle during the traveling speed is relatively fast to a longer cycle than that during the traveling speed is relatively slow (determining so that the higher the moving speed in the visual direction, the higher the radiation density [0054])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe, in view of Stankoulov (US 2014/0162219 A1), hereinafter Stankoulov.
Regarding claim 2, Hasebe discloses the vehicle control system according to claim 1, and set the cycle a shorter cycle in the setting processing in case of stop line (i.e. based on if speed is not high [0054], cited and incorporated in the rejection of claim 1). However, Hasebe does not disclose that the system further comprises:
a positional information acquisition device which is configured to acquire positional information of the vehicle
a map database is configured to store map information, wherein the controller is further configured to: determine based on the traveling speed and the positional and map information, whether or not a stop line locate on a pathway of the vehicle within a predetermined detecting region 
Stankoulov teaches:
set of vehicle sensors 120 may include GNSS sensors, inertial sensors, wheel speed sensors, differential speed sensors, radar sensors, … and the like [0038]
retrieve map information (including stop restrictions [0078]) associated with sections of a map that are within a particular radius of the position of the vehicle [0128]. The safe stop range curve is determined using map information such as stop sign, intersection, traffic light, etc. [0157]
a 100% stop may be determined if a vehicle stays at a speed of 0 mph for a predefined period of time (e.g., 1-2 seconds) [0157]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasebe to include the teachings of Stankoulov because doing so would aid in the analysis of driving behaviors by monitoring various parameters in the context of a map and a model of real-world paths, as recognized by Stankoulov.
Regarding claim 4, Hasebe discloses the vehicle control system according to claim 1, wherein the controller is further configured to: 
determine, based on the traveling speed ([0054], cited and incorporated in the rejection of claim 1), whether or not an object which blocks the laser beam locates around an intersection on a pathway of the vehicle within a predetermined detecting region (detect an object existing in the visual field range [0048])
when it is determined that the object locates around the intersection, set the cycle a shorter cycle in the setting processing as compared with a case where it is determined that the object does not locate around the intersection (the radiation density determination unit 21 may determine the radiation density so that the longer the distance from the radiation position of the electromagnetic wave to the detected object (the distance to the irradiation position of the electromagnetic wave), the higher the radiation density [0048])
However, Hasebe does not disclose that the system further comprises: 
a positional information acquisition device which is configured to acquire positional information of the vehicle
a map database is configured to store map information
Stankoulov teaches:
set of vehicle sensors 120 may include GNSS sensors, inertial sensors, wheel speed sensors, differential speed sensors, radar sensors, … and the like [0038]
retrieve map information associated with sections of a map that are within a particular radius of the position of the vehicle [0128]
a 100% stop may be determined if a vehicle stays at a speed of 0 mph for a predefined period of time (e.g., 1-2 seconds) [0157]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasebe to include the teachings of Stankoulov because doing so would aid in the analysis of driving behaviors by monitoring various parameters in the context of a map and a model of real-world paths, as recognized by Stankoulov.
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hasebe, in view of Konrardy et al (US 10,134,278 B1), hereinafter Konrardy.
Regarding claim 3, Hasebe discloses the vehicle control system according to claim 1. However, Hasebe does not disclose that the system further comprises:
a positional information acquisition device which is configured to acquire positional information of the vehicle
a map database is configured to store map information, wherein the controller is further configured to: 
determine, based on the traveling speed and the positional and map information, whether or not a stop line locate on a pathway of the vehicle within a predetermined detecting region
when it is determined that the stop line locates on the pathway, execute deceleration control in which the traveling speed is decreased than a case where it is determined that the stop line does not locate on the pathway.
Konrardy teaches:
GPS unit 206
map databases (col. 25, line 47)
at block 702, the on-board computer 114 of the autonomous vehicle 108 may determine an upcoming maneuver for the autonomous vehicle 108. The upcoming maneuver may be to slow down and/ or stop in response to detecting a traffic light, a stop sign, a vehicle slowing down or stopping in front of the autonomous vehicle 108 (col. 39, lines 50-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasebe to include the teachings of Konrardy because doing so would ensure safe operation of autonomous or semi-autonomous vehicles under various driving and environmental conditions, as recognized by Konrardy.
Regarding claim 5, Hasebe discloses the vehicle control system according to claim 1, wherein the controller is further configured to determine, based on the traveling speed ([0054], cited and incorporated in the rejection of claim 1), whether or not an object which blocks the laser beam locates around an intersection on a pathway of the vehicle within a predetermined detecting region (detect an object existing in the visual field range [0048]).
However, Hasebe does not further comprising: 
a positional information acquisition device which is configured to acquire positional information of the vehicle
a map database is configured to store map information
wherein the controller is further configured to: when it is determined that the object locates around the intersection, execute deceleration control in which the traveling speed is decreased than a case where it is determined that the object does not locate around the intersection.
Konrardy teaches:
GPS unit 206
map databases (col. 25, line 47)
at block 702, the on-board computer 114 of the autonomous vehicle 108 may determine an upcoming maneuver for the autonomous vehicle 108 which may be in response to sensors which detects other vehicles/ objects on the road. The upcoming maneuver may be to slow down and/ or stop (col. 39, lines 50-64)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasebe to include the teachings of Konrardy because doing so would ensure safe operation of autonomous or semi-autonomous vehicles under various driving and environmental conditions, as recognized by Konrardy.
Regarding claim 6, Hasebe discloses the vehicle control system according to claim 1 and set the cycle a shorter cycle in the setting processing (the radiation density determination unit 21 may determine the radiation density so that the longer the distance from the radiation position of the electromagnetic wave to the detected object (the distance to the irradiation position of the electromagnetic wave), the higher the radiation density [0048]). However, Hasebe does not disclose that the system further comprises a surrounding information acquisition device configured to acquire the surrounding information, and:
wherein the controller is further configured to: 
execute, based on information on preceding vehicle data which is included in the surrounding information, following control to follow traveling of the preceding vehicle
determine, under a condition where an inter-vehicular distance is maintained, whether or not the following control is executed
Konrardy teaches:
sensors 120 (e.g., radar, LIDAR, or camera units) (col. 8, lines 36-37)
switch into an autonomous mode when several autonomous vehicles 182.1-182.N on the same road and/ or within a predetermined threshold distance of each other (col. 45, lines 26-29)
when the autonomous vehicles 182.1-182.N switch into the autonomous mode, they may form a platoon so that the autonomous vehicles may follow each other to the destination (col. 45, lines 30-33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasebe to include the teachings of Konrardy because doing so would ensure safe operation of autonomous or semi-autonomous vehicles under various driving and environmental conditions, as recognized by Konrardy.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hasebe, in view of Konrardy, and further in view of Shida (US 2013/0144502 A1), hereinafter Shida.
Hasebe, as modified by Konrardy, discloses the vehicle control system according to claim 6 and set the cycle a shorter cycle in the setting processing ([0048], cited and incorporated in the rejection of claim 6). However, Hasebe, as modified by Konrardy, does not disclose that the controller is further configured to determine, based on the information on the preceding vehicle, whether or not the preceding vehicle has started decelerating travel during the execution of the following control.
	Shida teaches acquiring the running information of the preceding vehicle 100 using radar and detecting the running state of the preceding vehicle and the deceleration jerk of the preceding vehicle is acquired through learning on the basis of the result detected by the radar [0104].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasebe to include the teachings of Shida because a follow-up running control procedure would reduce burden on a driver, as recognized by Shida.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baba (US 2017/0307730 A1) discloses a misalignment quantity calculating apparatus determining whether a first object detected by a beam sensor is identical to a second object detected by an image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hailey R Le/Examiner, Art Unit 3648                

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648